Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-6 and 11-15 in the reply filed on 11/02/2021 is acknowledged. Claims 7-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Examiner’s comment
With regards to the language “substantially” used throughout the claims 1 and 11, this language is not indefinite because Applicant pointed out this language refers to relative positions, sizes, dimensions, or values of with sufficient precision so as to accommodate variations for ordinary engineering or manufacturing variations tolerances. See the remarks filed 1/13/2020 of the patent case 15/809773.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Critelli (US 2006/0010696) and as evidenced by Kaunitz (US 1362628) and Paul (US 3570338).
Regarding claim 1, Critelli shows a recip blade (Figures 2-3) comprising:
a substantially planar blade body (24, 30) comprising a cutting edge (cutting teeth, Figure 2), a back edge opposite the cutting edge (Figure 3), a first substantially planar face (for an example, a right surface, Figure 3) and a second substantially planar face opposite the first face (a left surface of the blade, Figure 3);
a tang (Figure 2 below) coupled to one end of the blade body (Figure 2) and configured to be coupled to a tool holder of a powered reciprocating saw (the tang has a hole configured to be coupled to a tool holder of a powered reciprocating saw as evidenced by Kaunitz and Paul. Please note that the power tool is not positively claimed); and
at least one layer of lamination affixed to the tang (Figure 3, the layer 24 continues to the tang),
wherein the blade body and the tang are composed of a first material (titanium, Para. 9) and the at least one layer of lamination is composed of a second material that is different from the first material (steel, Para. 9).

    PNG
    media_image1.png
    316
    609
    media_image1.png
    Greyscale

Regarding claim 2, Critelli shows that the at least one layer of lamination is composed of steel (Para. 9 recites “the base material may be a conventional hardened steel material).
Claims 1-2, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauders (US 4617930).
Regarding claims 1, 11, Sauders shows a recip blade (Figures 1-2) comprising:
a substantially planar blade body (1) comprising a cutting edge (cutting teeth 2), a back edge (one of lateral edges of the blade 1, Figure 1), a first substantially planar face (for an example, a right surface of the blade 1, Figure 2) and a second substantially planar face opposite the first face (a left surface, Figure 2);
a tang (an end portion where mounting hole 3 is,  Figures 1-2) coupled to one end of the blade body (Figure 2) and configured to be coupled to a tool holder of a powered reciprocating saw (the tang has a hole configured to be coupled to a tool holder of a powered reciprocating saw as disclosed Col. 1, line 46 “a saw power unit”); and
at least one layer of lamination (a stiffener 4. See https://www.thefreedictionary.com/lamination that is a layered structure) affixed to the tang (Figures 1-2),
wherein the blade body and the tang are composed of a first material (Col. 2, line 27 “flexing blade 1”) and the at least one layer of lamination is composed of a second material (Col. 2, lines 30-36 “stainless steel…rigid”) that is different from the first material (rigid vs flex materials).
Regarding claims 2 and 12, Sauders shows that the at least one layer of lamination is composed of steel (stainless steel, Col. 2, lines 30-36 “stainless steel…rigid”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sauders in view of Tsunoda (US 3799025).
Regarding claims 3 and 13, Sauders shows all of the limitations as stated in claims 1 and 11 above except that the at least one layer of lamination comprises a first layer of lamination and a second layer of lamination.
Tsunoda shows a saw blade (Figures 1 and 3) including a hole (8) for mounting a tool’s shaft (Col. 3, lines 10-11), wherein a portion of a saw blade body near the hole has at least two different layers (a viscoelastic material 11, a rigid sheet 12, Figure 3) on the saw blade body.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the mounting means or the tang of Sauders to have at least two layers (a viscoelastic material 11, a rigid sheet 12), as taught by Tsunoda, in order to provide a vibration damper for a saw blade (recip blade) (abstract).
Regarding claims 4 and 14, the modified blade of Sauders that the first layer of lamination is affixed directly to the tang and the second layer of lamination is affixed to at least one of the tang and the first layer of lamination (Figure 3 of Tsunoda shows the viscoelastic material 11 is affixed directly to the tang or mounting means and the rigid layer 12 is affixed to the viscoelastic material 11).
Regarding claim 5, the modified blade of Sauders that the second layer of lamination is composed of a third material different from the second material (Figure 3 of Tsunoda shows the viscoelastic material 11different the rigid sheet 12).
Regarding claim 6, the modified blade of Sauders that the third material (the viscoelastic material 11) is different from the first material (flexing steel blade or stainless steel sheet, Col. 1, line 11 of Sauders).
Regarding claim 15, the modified blade of Sauders the first layer of lamination is composed of a first material and the second layer of lamination is composed of a second material different from the first material (Figure 3 of Tsunoda shows the viscoelastic material 11different the rigid sheet 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Examiner, Art Unit 3724                                                                                                                                                                                                        11/15/2021